                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION

ALYSSA BALLY AND COURTNEY                               §
MA}IARAJ, ON BEHALF OF                                  §
THEMSELVES AND ALL OTHERS                               §
SIMILARLY SITUATED,                                     §
                                                        §
                Plaintiffs,                             §
                                                        §   Civ. No. 3:17-cv-30-DB
V.                                                      §
                                                        §
FONG SUNRISE, L.L.C., D/B/A DREAMS                      §
CABARET, FION SUNRISE, L.L.C.,                          §
DIB/A DREAMS CABARET, AND                               §
JOSE FONG,                                              §


                Defendants.

                                ABSTRACT OF JUDGMENT
                         jFJ,pTTE j CLACK
       I, ______________________________________________, CLERK, United States District

Court for the Western District of Texas, DO HEREBY CERTIFY:

       TFIAT in the United States District Court for the Western District of Texas, El Paso

Division, in civil cause of action number 3:1 7-cv-30-DB, styled Alyssa Bally and Courtney

Maharaj, on behalf of themselves and all others similarly situated v. Fong Sunrise, L.L.C., dlb/a

Dreams Cabaret, Fion Sunrise, L.L.C., d!b/a Dreams Cabaret and Jose Fong, said Plaintiffs

recovered judgment against the Defendants jointly and severally.

       THAT the judgment was rendered by said Court on the 21st day of March, 2019, in favor

of the following Plaintiffs in the following amounts:

           1.   Alyssa Bally, in the sum of $14,790.00;

           2.   Brittany Chavez, in the sum of $2,177.18;

           3.   Alejandra Galvan, in the sum of $20,164.86;
              4.   CourtneyMaharaj,inthesurnof$ll,335.67;

              5.   Maria Ochoa, inthesumof $12,865.58; and

              6.   Jacquelyn Roberts, in the sum of $12,104.17,

for a total award of $73,437.46 against Defendants, jointly and severally, withinterest accruing at

the rate   of.S )    % per annum from March 21, 2019, until paid.

           THAT the judgment also included costs of court, attorney's fees, and reasonable expenses

against the Defendants, jointly and severally, in the following amounts:

              7.   $111,084.50 in attorney's fees to The Morales Firm, P.C.;

              8.   $3,940.05 in costs of court to The Morales Finn, P.C.; and

              9. $3,004.66 in reasonable expenses to The Morales Firm, P.C.

           THAT said judgment is entitled to the following credits:

           WITNESS my official signature and SEAL of this Court, in the City of El Paso, State of

Texas, this the        day of            ,20l9.

                                                  JEANNETTE      J    CLACK
                                                                        CLERK
                                                  UNITED STATES DISTRICT COURT
                                                  WESTERN DISTRICT F TEXAS



                                                  :"____
                                                  DEPUTY CLERK
